JOURNAL ENTRY AND OPINION
On January 7, 2000, the relator, Mujtabaa Mubashshir, commenced this mandamus action to compel the respondent judge to issue findings of fact and conclusions of law for postconviction relief petitions, which Mr. Mubashshir alleges that he filed on March 8, 1999, and August 11, 1999, in the underlying case, State of Ohiov. Lapetto Johnson (now known as Mujtabaa Mubashshir) Cuyahoga County Common Pleas Court Case No. CR-230027. On February 15, 2000, the respondent, through the Cuyahoga County Prosecutor, moved for summary judgment, inter alia, on the grounds of mootness. Attached to the dispositive motion was a copy of a certified, signed and file-stamped February 10, 2000 journal entry containing the requisite findings of fact and conclusions of law for Mr. Mubashshir's March 8, 1999 petition. This attachment establishes that the judge has fulfilled his duty to issue the findings of fact and conclusions of law and that Mr. Mubashshir has received his requested relief, a resolution of his March 8, 1999 postconviction petition.
A review of the docket of the underlying case did not reveal a postconviction petition filed on August 11, 1999. The court further notes that there is no duty to issue findings of fact and conclusions of law for successive postconviction relief petitions. State ex rel. Carroll v. Corrigan (1999), 84 Ohio St.3d 529,705 N.E.2d 1226; Gause v. Zaleski (1999), 85 Ohio St.3d 614,710 N.E.2d 684; State ex rel. White v. Goldberry
(1996), 76 Ohio St.3d 271, 667 N.E.2d 391.
Accordingly, the motion for summary judgment is granted, and this writ action is dismissed. Each party to bear his own costs.
TERRENCE O'DONNELL, J., CONCURS.
  ______________________________ ANN DYKE, ADMINISTRATIVE JUDGE